705 S.E.2d 336 (2010)
STATE of North Carolina
v.
John Roswell REYNOLDS, Jr.
No. 1P10.
Supreme Court of North Carolina.
October 7, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for State of North Carolina.
Wayne Crumwell, Katherine Jane Allen, Assistant Appellate Defender, for John Roswell Reynolds Jr.

ORDER
The State's Petition for Writ of Certiorari to review the order of Caswell County, Superior Court, is allowed for the limited purpose of remanding to the trial court for reconsideration in light of Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010).
By order of this Court in Conference, this 7th day of October, 2010.